United States Court of Appeals
                      For the First Circuit




No. 01-1460

                    UNITED STATES OF AMERICA,
                       Plaintiff, Appellee,

                                v.

                   RAMÓN FIGUEROA-ENCARNACIÓN,
                      Defendant, Appellant.


No. 01-1788

                    UNITED STATES OF AMERICA,
                       Plaintiff, Appellee,

                                v.

                         ALBERTO MEDINA,
                      Defendant, Appellant.



                           ERRATA SHEET




     The opinion of this Court issued on July 3, 2003 is amended as
follows: page 8, line 13-15, replace "but even on appeal, counsel
has not expressed an objection on these terms" with "but trial
counsel did not express an objection in these terms."